                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

WASTOW ENTERPRISES, LLC,

                Plaintiff,

        v.
                                                                    No. 4:19-cv-00249-W-NKL
TRUCKMOVERS.COM, INC., and
DEALER’S CHOICE TRUCKAWAY SYSTEM, INC.
d/b/a TRUCKMOVERS

                Defendants.


                        FINAL JUDGMENT OF NON-INFRINGEMENT

       Before the Court is the Joint Stipulation for Entry of Final Judgment of Non-Infringement

filed by Plaintiff Wastow Enterprises, LLC and Defendants Truckmovers.com, Inc. and Dealer’s

Choice Truckaway System, Inc. d/b/a Truckmovers. Doc. 71. Based on the stipulation of the

parties, and good cause appearing, the parties’ joint stipulation is approved and so ordered.

Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

       1.      Final Judgment of Non-Infringement of U.S. Patent No. 8,613,583 is entered for

Defendants and against Plaintiff on: (i) Plaintiff’s claims for infringement, and (ii) Defendants’

counterclaims for a declaratory judgment of non-infringement; and

       2.      All other claims, counterclaims, defenses, or other matters which have been asserted

are hereby dismissed without prejudice.

       3.      Each party shall bear its own costs and attorney’s fees incurred to date in this action.


                                                      /s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: August 31, 2020
Jefferson City, Missouri



             Case 4:19-cv-00249-NKL Document 72 Filed 08/31/20 Page 1 of 1
